Citation Nr: 1701428	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  11-11 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a left arm and wrist disorder, to include nerve damage (claimed as a left wrist sprain and broken left arm), to include as secondary to service-connected residuals of a laceration to the left index finger.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In January 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  Thereafter, this matter was reopened on the basis of VA's receipt of new and material evidence and remanded by the Board in June 2014.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains a copy of the January 2014 hearing transcript and additional VA treatment notes.  Otherwise, Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to afford the Veteran an adequate examination for his claim.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  A medical opinion based upon an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Here, the Board finds that an October 2014 examination and corresponding opinion for the Veteran's claim of entitlement to service connection for a left arm and wrist disorder is inadequate.  At the January 2014 Board hearing, the Veteran contended that the claimed disorder was caused by injuries sustained during military service.  He also argued that a left arm disability is secondarily related to his service-connected residuals of a laceration to the left index finger.  See January 2014 Hearing Transcript.

The Veteran's service treatment records (STRs) contain a June 1974 treatment note that documents the Veteran seeking treatment for a sprained left wrist which was caused when the Veteran fell.  X-ray images were negative at that time.  Possible tenderness and mild swelling were noted.  The Veteran was provided with a splint for two weeks.  

At his January 2014 Board hearing, the Veteran testified that he experienced constant pain in his index finger that radiated through the hand.  His hand would swell up at times if he is working with it.  However, the pain would not subside.  He described receiving acupuncture treatment that would relieve some of the nerve pain in the left hand and arm.  The Veteran further testified that he used to teach physical fitness during his military service.  In one class he fell to the ground during a class and sustained an injury to the area between his left elbow and wrist which was treated with a sling.  The Veteran contended that his nerve difficulties from the left elbow to the wrist were a result of both this in-service fall and his service-connected residuals of a laceration to the left index finger.  He stated that since service, he had suffered from pain that had become so severe that he finally sought treatment with VA when he was 50.  In addition to the in-service injury that is documented in his STRs, the Veteran testified that he sustained many injuries to his left wrist during his active duty. 

In a January 2014 peripheral nerves disability benefits questionnaire completed by a private physician, the examiner diagnosed radial nerve neuropathy.  The examiner indicated that the Veteran s left hand pain began over ten years prior.  He also opined that the Veteran's pain was the consequence of injuries while in military service.  It is unclear whether the examiner reviewed the claims file or which injury the examiner was referring to, and the examiner did not address the Veteran's contention that his left arm and wrist pain was caused or aggravated by his service-connected residuals of a laceration to the left index finger.

Noting these deficiencies, the Board remanded for an additional opinion.  In October 2014, an opinion was obtained.  The examiner stated that the only reference to an injury in the STRs was a July 1974 record that documents removal of stitches in one hand.  The examiner reported that no other mention of a left hand laceration was made for the duration of the Veteran's military service.  The examiner then provided negative opinions on direct and secondary theories of entitlement, noting that the record was silent for any complaints or left arm/wrist diagnoses until approximately 2003 or 2004.  

First, the 2014 opinion is inadequate as it ignored the June 1974 STR noting a wrist injury and focused instead on the July 1974 STR noting the laceration of the left index finger.  Second, the examiner did not address the Veteran's lay statements of continuing symptoms of left wrist and arm pain since his initial in-service injury.  Rather, the examiner focused solely on the lack of documented evidence of treatment until more than 31 years after the injury.  The Veteran reported at his January 2014 hearing that he did not seek treatment for his symptoms until the pain became too severe.  Accordingly, the examiner's October 2014 opinion is inadequate because it does not reflect review of the relevant records or consideration of the Veteran's competent lay statements.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, obtain an opinion to determine the etiology of any diagnosed left arm and wrist disorder.  Arrange for an examination if deemed necessary.   The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

a)  The examiner must indicate what diagnoses of the left arm and wrist the Veteran has had since he submitted his claim in September 2009.  

b)  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each left arm or wrist disorder had onset in, or is otherwise related to, the Veteran's military service.  The examiner must specifically address the following:  1) January 2014 peripheral nerves disability benefits questionnaire; 2) the Veteran's January 2014 hearing testimony that describes having left arm and wrist symptoms since injuring his wrist during his military service; and 3) a June 1974 STR that documents a left wrist sprain after the Veteran fell.

c)  The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each diagnosed disorder of the left elbow and wrist was caused or aggravated by the Veteran's service-connected residuals to a lacerated left index finger. 

4.  If an examination is scheduled, notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

